Controversy without action to determine the validity of the title of a tract of land which the plaintiffs contracted to convey to the defendant and the defendant agreed to purchase. The defendant declined to comply with the contract by reason of alleged defects in the title. The graveyard, about which there are certain stipulations in the will of Thomas A. McNair, Sr., is not located on the property plaintiffs propose to convey. Judgment for the plaintiffs, and the defendant appealed.
The questions involved on this appeal are controlled by the decision of this Court in Church v. Bragaw, 144 N.C. 126. The judgment below is
Affirmed. *Page 794